TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 29, 2016



                                     NO. 03-16-00137-CR


                                  Ex parte Daniel Lee Miller




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          DISMISSED AS MOOT -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying a petition for writ of habeas corpus signed by the trial

court. Having reviewed the record, the Court concludes that the appeal is moot and should be

dismissed. Therefore, the Court dismisses the appeal as moot. Because appellant is indigent for

purposes of this proceeding, no adjudication of costs is made.